          Case 2:20-cv-06393-RBS Document 24 Filed 06/25/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

MARTHA JULIA HIDALGO VILLAFANE, §
Individually, As Executor and as Personal    §
Representative of the Estate of Martha Erika §
Alonso Hidalgo, et al.,                      §
                                             §
              Plaintiffs,                    §        Civil Action No. 2:20-cv-06393-RBS
        v.                                   §
                                             §
AGUSTA WESTLAND PHILADELPHIA §
CORPORATION, et al.,                         §
                                             §
              Defendants.                    §


       PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ REPLY OR IN THE
              ALTERNATIVE FOR LEAVE TO FILE A SURREPLY

       Plaintiffs respectfully move this Court to strike Defendants’ Reply in support of their

Motion to Dismiss pursuant to forum non conveniens and Fed. R. Civ. P. 12(b)(7) filed on June

14, 2021, or in the alternative for leave to file the attached Surreply. This motion is made pursuant

to Fed. R. Civ. P. 12(f) and Your Honor’s Policies and Procedures concerning General Motion

Practice, specifically point 2: Reply and Surreply Briefs.

       Your Honor’s Policies and Procedures state that “Reply and surreply briefs should be filed

only when absolutely necessary and only in circumstances where the parties wish to draw Judge

Surrick’s attention to controlling authority not previously cited by the parties.” Defendants’ 22-

page Reply, however, did not cite any new controlling authority and addressed matters that could

have and should have been raised in their initial moving papers. For example:

   1. Defendants engage in 8 more pages of “spin” concerning the Mexican AFAC Report; and

   2. Defendants raise, for the first time, Georgia and North Carolina as alternative U.S. venues

       for this case.




                                                 1
          Case 2:20-cv-06393-RBS Document 24 Filed 06/25/21 Page 2 of 4




As a result, Plaintiffs were deprived of any opportunity to address these issues or offer the proper

context for these AFAC Report excepts in their Opposition. Accordingly, Plaintiffs respectfully

submit that the Reply is properly stricken pursuant to Rule 12(f) and/or disregarded in the Court’s

consideration of Defendants’ Motion to Dismiss.

       If the Court is inclined to nonetheless consider Defendants’ June 14, 2021 Reply, then

Plaintiffs respectfully move for leave to file the Surreply attached hereto as Exhibit A. Plaintiffs’

Surreply addresses the new issues improperly raised by Defendants’ Reply and new matters not

previously before the Court, including:

   1. Plaintiffs’ settlement with Servicios Aèreos del Altiplano, S.A. de C.V. (“SAA”) (one of

       the non-parties that Defendants’ claim are necessary to be joined) and controlling authority

       from Pennsylvania law allowing consideration of SAA’s liability without their joinder;

   2. Plaintiffs’ response to the new alternative U.S. forums raised by Defendants’ Reply; and

   3. Plaintiffs’ response to the new AFAC Report excerpts and argument from the Reply.

Plaintiffs respectfully submit that their short 4-page Surreply is therefore warranted pursuant to

Your Honor’s procedures and request leave to file it.

Dated: June 25, 2021
                                            Respectfully submitted,

                                          KREINDLER & KREINDLER LLP
                                      By: /s/ Vincent C. Lesch
                                          Anthony Tarricone (pro hac vice)
                                          855 Boylston Street, Suite 1101
                                          Boston, MA 02116
                                          atarricone@kreindler.com

                                            Vincent C. Lesch (pro hac vice)
                                            485 Lexington Avenue
                                            New York, NY 10017
                                            vlesch@kreindler.com

                                            KATZMAN, LAMPERT & STOLL



                                                 2
Case 2:20-cv-06393-RBS Document 24 Filed 06/25/21 Page 3 of 4




                          Bradley J. Stoll
                          121 North Wayne Ave.
                          Suite 205
                          Wayne, PA 19087
                          bstoll@klm-law.com

                          GONZALEZ & ASSOCIATES LAW FIRM, P.C.
                          Jaime A. Gonzalez, Jr. (applicant pro hac vice)
                          Catherine Smith (applicant pro hac vice)
                          Summit Park North
                          817 E. Esperanza, Ave.
                          McAllen, TX 78501
                          jaime@jaglawfirm.com
                          cat@jaglawfirm.com

                          Attorneys for Plaintiffs




                               3
         Case 2:20-cv-06393-RBS Document 24 Filed 06/25/21 Page 4 of 4




                               CERTIFICATE OF SERVICE
       I hereby certify that I have filed the foregoing via the Court’s CM/ECF system on June
25, 2021, which automatically generates notification of the filing to all counsel of record.


                                            /s/ Vincent C. Lesch
                                            Vincent C. Lesch




                                               4
